Exhibit 10.2

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

This Amendment No. 1 to Loan Agreement dated as of February 18, 2004 (this
“Amendment”) is entered into with reference to the Loan Agreement dated as of
September 5, 2003 (the “Loan Agreement”), among Alliance Gaming Corporation, the
Lenders, the Syndication Agent, the Documentation Agent, Banc of America
Securities LLC and CIBC World Markets Corp., as Joint Lead Arrangers and Joint
Book Managers, and Bank of America, N.A., as Administrative Agent. Capitalized
terms used in this Amendment and not otherwise defined herein are used with the
meanings set forth for those terms in the Loan Agreement. For purposes of this
Amendment, Banc of America Securities LLC and CIBC World Markets Corp. are
acting as Joint Lead Arrangers and Joint Book Managers.

 

1.            Amendments. The Borrower and the Administrative Agent (acting with
the consent of the Requisite Lenders and, in the case of clauses (b), (d) and
(e) below only, all of the holders of the Term Loans) hereby agree to amend the
Loan Agreement as follows:

 

(a)           Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical sequence:

 

“Applicable Debt Rating” means, as of the last day of any Fiscal Quarter, the
rating assigned by the Rating Agencies to the senior secured bank loan debt of
the Borrower without third-party credit enhancement (and any rating assigned to
any other debt security of the Borrower shall be disregarded).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Rating Agencies” means S&P and Moody’s.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

 

“SDG Acquisition” means the transaction contemplated by that certain Stock
Purchase Agreement dated November 10, 2003 by and among the Borrower, Sierra
Design Group, Robert Luciano and Robert Luciano, as trustee of the Robert
Luciano family trust as in effect on November 15, 2003.

 

(b)           The definition of the term “Term Euro-Dollar Margin” in
Section 1.1 of the Loan Agreement is hereby amended to read in its entirety as
follows:

 

“Term Euro-Dollar Margin” means 2.50%, or if applicable, for any Pricing Period,
the percentage set forth below opposite the Applicable Debt Ratings as set forth
on the most recently delivered Pricing Certificate:

 

Ratings

 

Term Eurodollar Margin

 

Ba2 or higher and BB or higher

 

2.00%

 

any of Ba3 and BB- or Ba2 and BB- or Ba3 and BB

 

2.25%

 

 

--------------------------------------------------------------------------------


 

(c)           Section 2.7(a)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

(i)            on the date of a Disposition made pursuant to
Section 6.2(g) (other than a Disposition of the capital stock of United Coin
Machine Co., Plantation Investments, Inc. (d/b/a Rail City Casino), Rainbow
Casino Vicksburg Partnership LP (d/b/a Rainbow Casino) or Video Services, Inc.
or the sale of all or substantially all of the assets of any such Persons) in an
amount equal to the product of (1) the Revolving Commitment Percentage
multiplied by (2) 100% of the Net Cash Proceeds of all such Dispositions in such
fiscal year in excess of $2,500,000;

 

(d)           Section 3.1(e) of the Loan Agreement is hereby amended by adding
the phrase “Except as otherwise provided in clause (g) below,” at the beginning
thereof.

 

(e)           There shall be added to Section 3.1 of the Loan Agreement a new
clause (g) reading in its entirety as follows:

 

(g)          In the event that, during the twelve-month period ending on
February 18, 2005, the Term Loans are prepaid in whole or in part from the
proceeds of any incurrence of Indebtedness (other than Indebtedness issued
through a public offering or a private placement) which has an interest rate
lower than the interest rate then applicable to the Term Loans, the Borrower
shall pay to each holder of a Term Loan, in connection with such prepayment, a
prepayment premium (expressed as a percentage of the aggregate principal amount
of the Term Loan prepaid) of 101% on the principal amount of the Term Loan of
such holder which are prepaid.

 

(f)            Section 6.2(b) of the Loan Agreement is hereby amended by
deleting the figure “$15,000,000” in the fourth line thereof and replacing it
with the figure “$20,000,000”.

 

(g)           Section 6.12(j) of the Loan Agreement is hereby amended to read in
its entirety as follows:

 

(j)            So long as no Default or Event of Default exists, the SDG
Acquisition and other Acquisitions of Persons engaged primarily in the same or
similar lines of business as the Borrower and its existing Subsidiaries (and
existing Investments of such Persons whether or not primarily related to such
business) or of assets used in such businesses, provided that (i) for all
Acquisitions other than the SDG Acquisition, the consideration paid (net of Cash
and Cash Equivalents acquired) by the Borrower and its Subsidiaries for such
Acquisitions consists (A) solely of the capital stock of the Borrower and
(B) Cash and other Property having an aggregate value not in excess of
$50,000,000 for all periods from and after January 1, 2004 plus an additional
$50,000,000 from and after the latest to occur of (1) January 1, 2005, (2) the
Disposition of United Coin Machine Co. and (3) the Disposition of Plantation
Investments, Inc. (d/b/a Rail City Casino); and (ii) giving pro forma effect to
the making of such Acquisition as of the last day of the then most recently
ended Fiscal Quarter, the Borrower is in pro forma compliance with Sections 6.13
through 6.15;

 

2

--------------------------------------------------------------------------------


 

(h)          Section 6.12(o) of the Loan Agreement is hereby amended to read in
its entirety as follows:

 

(o)          Investments consisting of loans to customers so long as the
aggregate principal amount of such loans does not exceed $40,000,000 at any time
or $20,000,000 per property of any such customer; and

 

(i)            Section 6.15 of the Loan Agreement is hereby amended by replacing
the words “Fiscal Quarter” in the first line thereof with the words “Fiscal
Year”.

 

(j)            Section 7.1(c) of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

(c)           As soon as practicable, and in any event not later than 45 days
following the end of each Fiscal Quarter, a completed Pricing Certificate
setting forth the Total Leverage Ratio and the Applicable Debt Rating as of the
last day of that Fiscal Quarter;

 

(k)           Exhibit C to the Loan Agreement is hereby amended and restated to
read in its entirety as set forth on Exhibit C attached hereto.

 

2.             Condition Precedent.  The effectiveness of this Amendment shall
be conditioned upon the receipt by the Administrative Agent of (a) counterparts
of this Amendment executed by the Borrower, (b) written consents hereto executed
by the Requisite Lenders in substantially the form of Exhibit A attached
hereto,  (c) written consents hereto executed by each of the Guarantors and
(d) the reasonable fees, costs and expenses of the Administrative Agent and BAS
in connection with this Amendment.  Notwithstanding the foregoing, the
provisions of Sections l(b), (d) and (e) of this Amendment shall not be
effective until the Administrative Agent shall have received written consents
hereto executed by each holder of a Term Loan.

 

3.             Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that, as of the date of
this Amendment, (i) no Default or Event of Default has occurred and remains
continuing, and (ii) the representations and warranties contained in Article IV
of the Loan Agreement and in each other Loan Document (except (A) for
representations and warranties which expressly speak as of a particular date or
are no longer true and correct as a result of a change which is permitted by the
Loan Agreement or applicable Loan Document, (B) as disclosed by the Borrower and
approved in writing by the Requisite Lenders, or (C) for the representations and
warranties set forth in Sections 4.4(a), 4.6 (first sentence), 4.11 and 4.18 of
the Loan Agreement) are true and correct as if made on the date hereof.

 

4.             Confirmation. In all other respects, the terms of the Loan
Agreement and the other Loan Documents are hereby confirmed.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

 

Robert L. Saxton, Chief Financial Officer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent

 

 

 

 

 

 

 

By:

/s/ Gina Meador

 

 

 

Gina Meador, Vice President

 

4

--------------------------------------------------------------------------------


 

[Exhibit A to Amendment]

 

CONSENT OF LENDER

 

This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Loan Agreement
dated as of September 5, 2003 (the “Loan Agreement”), among Alliance Gaming
Corporation, the Lenders, Syndication Agent, Documentation Agent and Joint Lead
Arrangers and Joint Book Managers referred to therein, and Bank of America,
N.A., as Administrative Agent. Capitalized terms used herein are used with the
meanings set forth for those terms in the Loan Agreement.

 

The undersigned is a party to the Loan Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 1 to Loan Agreement by the
Administrative Agent on behalf of the Lenders party to the Loan Agreement,
substantially in the form of the draft presented to the undersigned.

 

 

 

 

[Name of Lender]

 

 

 

By:

 

 

 

 

Title:

 

 

 

A-1

--------------------------------------------------------------------------------


 

[Exhibit B to Amendment]

 

CONSENT OF GUARANTORS

 

This Consent of Guarantors is delivered by the undersigned with reference to the
Loan Agreement dated as of September 5, 2003 (the “Loan Agreement”), among
Alliance Gaming Corporation, the Lenders, Syndication Agent, Documentation Agent
and Joint Lead Arrangers and Joint Book Managers referred to therein, and Bank
of America, N.A., as Administrative Agent. Capitalized terms used herein are
used with the meanings set forth for those terms in the Loan Agreement.

 

The undersigned hereby (a) consent to the execution and delivery of the proposed
Amendment No. 1 to Loan Agreement by the Borrower and the Administrative Agent,
substantially in the form of the draft presented to the undersigned and
(b) represent and warrant to the Administrative Agent and the Lenders that each
of the Guaranties and the Collateral Documents executed by the undersigned
remain in full force and effect in accordance with their respective terms.

 

 

“Guarantor”

 

 

 

BALLY GAMING, INC.

 

(d/b/a Bally Gaming and Systems),

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

PLANTATION INVESTMENTS, INC.
(d/b/a Rail City Casino),
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

President

 

 

 

 

 

 

ALLIANCE HOLDING COMPANY,
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

B-1

--------------------------------------------------------------------------------


 

 

BALLY GAMING INTERNATIONAL, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

APT GAMES, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

UNITED COIN MACHINE CO.,
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

FOREIGN GAMING VENTURES, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

LOUISIANA VENTURES, INC.,
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

UNITED GAMING RAINBOW,
a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

President

 

 

B-2

--------------------------------------------------------------------------------


 

 

ACSC ACQUISITIONS INC.,
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

ADVANCED CASINO SYSTEMS
CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

CMP ACQUISITIONS INC.,
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

CASINO MARKETPLACE DEVELOPMENT
CORPORATION, a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

DATA CONCEPTS INTERNATIONAL, INC.,
a Nevada corporation

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

CMS, LLC,
a Mississippi limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Saxton

 

 

Title:

Manager

 

 

B-3

--------------------------------------------------------------------------------


 

[Exhibit C to Amendment]

PRICING CERTIFICATE

 

To:          Bank of America, N.A., as Administrative Agent

 

This Certificate is delivered with reference to that certain Loan Agreement,
dated as of September 5, 2003 (as amended from time to time, the “Loan
Agreement”) by and among Alliance Gaming Corporation, a Nevada corporation (the
“Borrower”), the Lenders therein named, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein are used with the meanings
set forth in the Loan Agreement, as amended as of the date of this Pricing
Certificate.

 

The undersigned Senior Officer of the Borrower hereby certifies that, as of the
last day of the Fiscal Quarter ended 12/31/03 (the “Subject Fiscal Quarter”),
the Total Leverage Ratio was 2.78:1.00.  The Total Leverage Ratio as of the last
day of the Subject Fiscal Quarter was calculated as the ratio of:

 

(a)

Average Total Debt; to

 

$

405,614,000

 

 

 

 

 

 

(b)

EBITDA for the four Fiscal Quarter period ending on the last day of the Subject
Fiscal Quarter.

 

$

145,800,000

 

 

The undersigned Senior Officer of the Borrower hereby certifies that, as of the
last day of the Subject Fiscal Quarter, the Applicable Debt Rating from Moody’s
was B1 and from S&P was BB-.

 

IN WITNESS WHEREOF, this Pricing Certificate has been executed as of the date
set forth below.

 

ALLIANCE GAMING CORPORATION,

a Nevada Corporation

 

 

By:

/s/ Robert L. Saxton

 

Robert L. Saxton, Chief Financial Officer

 

[Printed Name and Title of Senior Officer]

 

Dated:

2/19/04

 

 

C-1

--------------------------------------------------------------------------------